Citation Nr: 0818139	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
elevated left hemi-diaphragm due to injured phrenic nerve 
(diaphragm disability).

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus, to include entitlement to a separate 
evaluation for each ear.

3.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.

4.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

The issue of entitlement to an increased rating for tinnitus 
has been re-characterized to comport with the evidence of 
record.

The issues of an initial compensable evaluation for a 
diaphragm disability, initial compensable evaluation for 
hearing loss, left ear, and service connection for hearing 
loss, right ear are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A 10 percent evaluation is currently in effect for the 
veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus whether perceived as 
unilateral or bilateral in nature.


CONCLUSION OF LAW

An evaluation in excess of 10 percent and/or a separate 
compensable evaluation for each ear may not be assigned for 
tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); §§ 
3.102, 3.159, 3.326(a), 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Court has held that the statutory and regulatory provisions 
pertaining to the VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The veteran is already receiving the 
maximum evaluation available for tinnitus under the 
applicable rating criteria.  Regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change.

Because no reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Analysis

The RO originally granted service connection for a tinnitus 
disability in April 2004, assigning a 10 percent rating with 
an effective date of August 19, 2003.  The veteran argues 
that the Court of Appeals for Veteran's Claims' (Court) 
decision in Smith v. Nicholson entitles him to separate 10 
percent ratings for tinnitus in each ear.

The April 2004 rating decision does not indicate whether the 
disability is bilateral or only affects one ear.  However, 
the December 2003 VA examination report upon which the April 
2004 rating decision is based notes that it is as likely as 
not that the veteran's tinnitus in his left ear is a result 
of exposure during service.  Whether tinnitus is 
characterized as either unilateral or bilateral in nature 
does not impact upon the evaluation assigned for the 
disability.  It would be of no benefit to the veteran and 
would cause only unnecessary delay to remand this appeal to 
the RO for its initial consideration of the issue of service 
connection for right ear tinnitus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7 (2007).  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether or not they 
were raised by the veteran, as well as the entire history of 
the veteran's disorder in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87 (2007).  The amended 
regulation clarifies that recurrent tinnitus warrants a 10 
percent evaluation.  Only a single evaluation is to be 
assigned for recurrent tinnitus no matter whether the sound 
is perceived in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260 (2007).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, DC 
6260, which directed the assignment of a single evaluation 
for tinnitus regardless of whether the disability was 
unilateral or bilateral in nature.

In view of the foregoing, the version of Diagnostic Code 6260 
in effect prior to June 2003 precludes an evaluation in 
excess of a single 10 percent for tinnitus.  Furthermore, the 
veteran did not file his claim until after June 13, 2003.  
Therefore, the veteran's claim for separate 10 percent 
evaluations for each ear for his service-connected tinnitus 
must be denied under Diagnostic Code 6260, as in effect both 
prior and subsequent to June 13, 2003.  On this point, the 
denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show, nor does the veteran allege, frequent 
hospitalization or marked interference with employment.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include entitlement to a separate evaluation 
for each ear, is denied.




REMAND

The veteran seeks an initial compensable evaluation for a 
diaphragm disability, an initial compensable evaluation for 
hearing loss, left ear, and service connection for hearing 
loss, right ear.  

The veteran claims that the diaphragm disability that 
resulted from his heart surgery at a VA medical center makes 
him tired and that he gets out of breath much more easily.  
He also indicates that during his VA hearing test he was 
involved in a verbal confrontation with the examiner, and 
feels that he did not get an honest test.  Additionally, the 
veteran notes that the claimed hearing loss in his right ear 
resulted from working on jet engines while in service. 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

In filing his appeal to the Board in April 2006 the veteran 
did not submit a VA Form 9.  The veteran did not indicate 
whether he wanted a hearing before a Veteran's Law Judge 
pursuant to 38 C.F.R. § 20.707 (2007).  The RO does not 
appear to have notified the veteran of his entitlement to a 
hearing following April 2006.

Pulmonary Function Testing (PFT) dated in December 2003, and 
conducted in conjunction with a December 2003 VA examination, 
indicate that the veteran's Forced Expiratory Volume (FEV-1) 
predicated was 89.7 percent.  His FEV-1 /Forced Vital 
Capacity (FVC) was 78 percent.  It was noted by the examiner 
that the veteran made an adequate effort.
 
The RO correctly stated in its April 2004 rating decision 
that under Diagnostic Code 6845 a 10 percent evaluation is 
assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-
1/FVC of 71 to 80 percent or; DLCO (SB) 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, DC 6845 (2007).  The RO then 
noted that the veteran's FEV-1/FVC was 78 and that the 
veteran's disability does not warrant a 10 percent evaluation 
unless his FEV-1/FVC score falls within the above ranges.  
The Board notes that the RO's own findings, which are 
reflected by the December 2003 Pulmonary Function Testing 
report, indicate that the veteran's FEV-1/FVC score entitles 
him to a 10 percent evaluation under DC 6845.  

Pulmonary Function Testing dated in August 2005, and 
conducted in conjunction with a September 2005 VA 
examination, indicate a FEV-1 score of 65 percent and FEV-
1/FVC score of 79 percent.  It was noted on the PFT report 
that the veteran made an inadequate effort and the test 
cannot be interpreted.  In the September 2005 VA examination 
report, the examiner noted that the veteran did not make an 
adequate effort during his August 2005 PFTs and that this 
test cannot be interpreted.

A VA examination in November 2006 notes that since the 
veteran's last Compensation and Pension evaluation the 
veteran's diaphragm disability has become progressively 
worse.  The examiner also noted that the availability of 
appointments for PFT's is several months away and that his 
August 2005 PFT's are inadequate because the veteran was ill, 
the tech was very rude to him, and that the veteran was not 
given instructions regarding the testing.  It appears that 
the veteran was scheduled for a VA pulmonary function 
examination on January 25, 2007, but it was cancelled by the 
patient because he was out of town.  There is no letter of 
record indicating when the veteran received notice from the 
RO of this examination.

The November 2006 VA examination notes that the veteran's 
diaphragm disability has become worse and that the August 
2005 VA PFT are inadequate for the reasons noted above.  
Likewise, it is not clear why the RO scheduled the veteran 
for an examination on January 25, 2007.  Thus, the current 
level of severity the veteran's disability is not clear from 
the evidence of record and a VA pulmonary function evaluation 
is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2007).

A VA audiological treatment report dated in September 1986 
notes that the veteran has bilateral, high frequency 
sensorineural hearing loss consistent with noise exposure 
from aircraft and rifle/pistol shooting.  It was not noted 
whether the veteran's medical or personnel records were 
reviewed by the treating clinician.

A December 2003 VA examination notes that the veteran's 
current hearing loss is not a result of his exposure in the 
military but is more properly attributed to his post military 
exposure.  The examiner opined that it is as likely as not 
that the veteran's tinnitus in the left ear is a result of 
his exposure while in the military.  The report also found 
that the veteran's average pure tone threshold in his right 
ear was 39 decibels and in his left ear was 53 decibels.  The 
veteran's speech recognition score in his right ear was 90 
percent and in his left ear was 86 percent.

A VA audiological examination dated in August 2005 notes that 
the veteran's pure tone threshold in his right ear averaged 
49 decibels and in his left ear averaged 65 decibels.  The 
speech recognition score in his right ear was 84 percent and 
in his left ear was 82 percent.

Personnel records indicate the veteran's military 
occupational specialty (MOS) was a jet engine mechanic and 
the veteran has stated that he lacked proper hearing 
protection during service.  The Board concedes the veteran's 
exposure to acoustic trauma during service.

It appears that the veteran was scheduled for a VA 
audiological examination on December 26, 2006, but it was 
cancelled by the veteran because he was out of town.  There 
is no letter of record indicating when the veteran received 
notice from the RO of this examination, and there is no 
evidence that he was rescheduled for an examination.

Concerning the veteran's claim for service connection for 
hearing loss of the right ear, a new VA examination and 
opinion is necessary because of the differing opinions given 
by the September 1986 clinician and December 2003 examiner 
concerning whether the veteran's present right ear hearing 
loss is related to exposure to noise during service.  See 38 
C.F.R. § 3.159(c)(4).

Concerning the veteran's claim for an initial compensable 
rating for hearing loss of the left ear, a new VA examination 
are also necessary for a number of reasons.  The veteran has 
indicated that he was involved in a verbal confrontation with 
the examiner.  Likewise, the severity of the hearing loss in 
the veteran's left ear has not been assessed for nearly three 
years.  Finally, it is not clear why the RO scheduled the 
veteran for an examination on December 26, 2006, the day 
after Christmas.  Thus, the current level of severity the 
veteran's disability is not clear from the evidence of record 
and a VA audiological examination is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him 
whether he would like to have a Board 
hearing before a Veteran's Law Judge.  

2.  Schedule the veteran for a VA 
pulmonary examination to evaluate the 
current severity of the veteran's 
diaphragm disability.  The Board notes 
that the RO's own findings in its April 
2004 rating decision, which are reflected 
by the December 2003 VA Pulmonary Function 
Testing report, indicate that the 
veteran's FEV-1/FVC score entitles him to 
a 10 percent evaluation under 38 C.F.R. § 
4.97, DC 6845.  

3.  Schedule the veteran for an audiology 
examination and obtain an opinion as to 
whether the veteran's current hearing loss 
of the right ear is at least as likely as 
not related to exposure to acoustic trauma 
in service.  In providing an opinion as to 
the etiology of the right ear hearing 
loss, the VA examiner should note the 
September 1986 VA hearing treatment report 
of record, the fact that the veteran was 
exposed to jet engine noise without ear 
protection during service, and the fact 
that the veteran is already service 
connected for tinnitus and left ear 
hearing loss.

The examiner should then evaluate the 
current severity of the veteran's hearing 
loss of the left ear.  

4.  The claims folder, to include a copy 
of this Remand, must be made available to 
the examiners for review in conjunction 
with each examination and should be so 
noted in each examination report.  A 
rationale for all medical opinions must be 
provided.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


